                                                                  FILED IN OPEN PO~T             _,
                                                                  ON   l \ l <?J \    0 S-W\
                                                                      Peter A. Moore, Jr., Clerk
                                                                      US District Court
                                                                      f;nstem District of NC

                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                              NO. 5:17-CR-00321-lFL

UNITED STATES OF AMERICA

             v.

PHUONG NGOC TRUONG

                       PRELIMINARY ORDER OF FORFEITURE

      WHEREAS,    pursuant     to the entry of       the Memorandum of         Plea

Agreement entered into by the defendant,             Phuong Ngoc Truong,           on

February 20, 2018, and the defendant's guilty plea to an offense

in   violation    of   18    U.S.C.   §    371, specifically,   conspiracy         to

conduct an illegal gambling business in violation of 18 U.S.C.                       §


1955, the following property is hereby forfeitable pursuant to 18

U. S . C. § 9 81 (a) ( 1) ( C) , to wit:

      Personal Property

      a) $123,900.00 in currency seized from a safe deposit

      box located at Bank of America in Fayetteville, North Carolina

      on December 3, 2015;

      b) $49,546.00 in currency seized from three separate

      accounts located at Bank of America in Fayetteville,                   North

      Carolina on December 3, 2015;

      c)   $51, 971. 00     in currency seized from a      safe deposit box

                                           1
-,




            located at Wells Fargo in Fayetteville,                  North Carolina on

            December 3, 2015; and

            d)     $46, 106. 00 in currency seized from 5623 Dodge Drive in

            Fayetteville, North Carolina on December 3, 2015; and

            WHEREAS, by virtue of said Memorandum of Plea Agreement and

     the defendant's agreement therein, the United States is now

     entitled to possession of said property pursuant to 21 U.S.C. §

     853;

            It is hereby ORDERED, ADJUDGED and DECREED:

            1.      That based upon the Memorandum of Plea Agreement as to

     the defendant,            Phuong Ngoc Truong,      the United States is hereby

     authorized to seize the above-stated property,                    and it is hereby

     forfeited to the United States for disposition in accordance with

     the    law,    subject to       the provisions of         21 U.S.C.    §    853 (n),   as

     allowed by Fed. R. Crim. P. 32.2(b) (3).                  In accordance with Fed.

     R.    Crim.    P.   32. 2 (b) (4) (A) ,   this Order is now final           as   to    the

     defendant.

            2.      That upon sentencing and issuance of the Judgment and

     Commitment Order, the Clerk of Court is directed to incorporate a

     reference to this Preliminary Order of Forfeiture in the applicable

     section       of    the    Judgment,      as   required    by   Fed.   R.    Crim.      P.

     32.2(b) (4) (B).

            3.      That pursuant to 21 U.S.C. § 853(n), the United States
                                                    2
..... ? .
            ..
            -




                 shall publish notice of this Order and of its intent to dispose of

                 the   property   in    such   manner    as   the   Attorney    General        or   the

                 Secretary of Treasury directs, by publishing and sending notice in

                 the   same manner as      in civil      forfeiture    cases,       as provided in

                 Supplemental Rule G (4) .           Any person other than the defendant,

                 having or claiming any legal interest in the subject property must

                 file a petition with the Court within 30 days of the publication

                 of notice or of receipt of actual notice, whichever is earlier.

                       The petition must be signed by the petitioner under penalty

                 of perjury and        shall   set    forth   the   nature   and extent        of   the

                 petitioner's right 1 title, or interest in the subject property, and

                 must include any additional facts supporting the petitioner's claim

                 and the relief sought.

                       4.   That upon adjudication of all third party interests this

                 Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C.

                 § 853, as required by Fed. R. Crim. P. 32.2(c) (2).

                       so ORDERED.      This   ~~    day of   ~j                ,    2018.




                                                                                       Judge




                                                          3
